DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/486,018 application filed on 08/14/2019.
Claims 1-10 are currently pending and have been fully considered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on 05/06/2019. It is noted, however, that applicant has not filed a certified copy of the CN201920641280 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al. (US 2019/0097069).
Addressing claims 1 and 10, Kim discloses a BIPV module 100 (figs. 1-2), comprising a stack of a front transmitting plate 110 (paragraph [0049] discloses the front plate 110 includes glass base member 112), a power generation layer set (the layer comprising the set of solar cells 150), a bus wiring layer (145+142) and a rear light-transmitting plate 120 [0100], wherein one of the rear light-transmitting plate and the front light-transmitting plate is provided with a pattern layer coated with color glaze (114 or 124, [0047]) at a side thereof close to the other one of the front light-transmitting plate and the rear light-transmitting plate (fig. 15 shows the color glaze layer 114 is provided on the side of the front light-transmitting plate facing the rear light-transmitting plate that meets the limitation; alternatively, paragraph [0090-0095] disclose the rear light-transmitting plate includes colored cover portion 124 that corresponds to the claimed color glaze layer formed on a side facing the front light-transmitting plate), the bus wiring layer is attached onto the power generation layer set to form a pin (fig. 2), and the power generation layer set and the bus wiring layer are encapsulated (via encapsulant layers 131 and 132) between the front and rear light-transmitting plates by an encapsulation adhesive (131 and 132, fig. 2).

Addressing claims 2-3, fig. 2 shows the power generation layer is provided with a light-transmitting structure for allowing light to pass through the power generation layer set (the gaps between solar cells allow light to pass through, which qualifies the power generation layer as the claimed light-transmitting structure). 

Addressing claim 5, paragraph [0038] discloses the solar cells are made of structures including silicon wafer that are spaced apart (fig. 2) to form the claimed light-transmitting structure.

Addressing claim 6, paragraph [0038] discloses the solar cells have high degree of crystallinity to reduce defects, which meets the limitation monocrystalline silicon solar cell.  Furthermore, the limitation of current claim recites the only possible crystallinity configurations of silicon solar cells, which are polycrystalline or monocrystalline, therefore whether the solar cells of Kim are made of monocrystalline or polycrystalline, the crystalline solar cells of Kim meets the limitation of current claim.

Addressing claims 7-8, Kim discloses the solar cells are silicon solar cells in paragraph [0038], which meets the limitation thin-film silicon solar cell because the word “thin-film” is drawn to the thickness of the solar cell; however, the claim does not recite any numerical values associated with the thickness of the solar cell to structurally differentiate it from the silicone solar cell of Kim. 

Addressing claim 9, in fig. 2 of Kim, the wiring 142 is the structural equivalence to the claimed bus bars and the wiring 145 is the structural equivalence to the claimed drainage bars.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0097069) in view of Nakagawa et al. (JP2016066654 with provided machine English translation, the paragraph number cited within this Office Action is taken from the translation document).
Addressing claim 4, Kim discloses the solar cells in the power generation layer are separated by gaps that allow light to pass through, which forms the claimed light-transmitting structure; however, Kim is silent regarding the light-transmitting structure accounts for 30% to 70% of an area of the power generation layer set.  In other words, Kim does not disclose the area of the gaps between the solar cells account for 30% to 70% of the area of the power generation layer set.

Nakagawa discloses BIPV module comprising a plurality of solar cells separated by gaps 6 therebetween (figs. 1-3).  The gaps allow light to pass through the front plate 8, the power generation layer set and the rear light transmitting plate 5 to enter the building on which the BIPV module is installed.  Nakagawa further discloses in paragraph [0078] the gap between the solar cells and the density of the solar cells are adjusted in order to adjust the amount of light entering the building as well as allowing for the visibility of the advertising brand name or the color pattern on the rear transmitting plate 5.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the BIPV module of Kim by performing routine experimentation with the gap between the solar cells and the density of the solar cells or the percentage of the area of the light-transmitting structure relative to the area of the power generation layer as suggested by Nakagawa in order to optimize the amount of light passing through the BIPV layer to the interior of the building on which is installed and the visibility of the color pattern on the rear light-transmitting layer.  Therefore, one would have arrived at the claimed light-transmitting structure accounts for 30% to 70% of an area of the power generation layer set by performing routine experimentation with the area of the gaps between the solar cells and the density of the solar cells in order to optimize the amount of light passing through the BIPV layer to the interior of the building on which is installed and the visibility of the color pattern on the rear light-transmitting layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        12/12/2022